DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-5 are allowed over prior art of record.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1 and 5, The prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, prior art of record does not teach “a teaching-purpose visualized image generation step of generating the teaching-purpose visualized image and causing the display section to display the generated teaching-purpose visualized image; a first teaching-purpose spectrum generation step of identifying a first teaching area in the teaching-purpose visualized image and generating a first teaching-purpose spectrum that is an optical spectrum of the first teaching area from the teaching-purpose spectroscopic image; a first icon display step of calculating a first display color based on a display color of the first teaching area of the teaching-purpose visualized image and causing the display section to display a first icon showing the first display color; a first chromaticity teaching step of accepting input of first teacher data that teaches chromaticity of the first teaching area in a position in the display section that is a position corresponding to the first icon; a conversion rule generation step of generating a conversion rule based on a relationship between the first teaching-purpose spectrum and the first teacher data; a measurement-purpose spectroscopic image generation step of generating a measurement-purpose spectroscopic image as the spectroscopic image; a measurement-purpose spectrum generation step of generating from the measurement-purpose spectroscopic image a measurement-purpose spectrum that is an optical spectrum; and a chromaticity calculation step of calculating chromaticity from the measurement-purpose spectrum based on the conversion rule.” in combination with the remaining limitations of the claim.
Therefore, prior art of record neither anticipates nor renders obvious the instant application claimed invention as a whole either taken alone or in combination.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
20140085647 20070229667 and 20130050504 have been considered and are examples of the state of the art. However, the reference fail to teach the above limitations.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shawn DeCenzo whose telephone number is (571)270-3227. The examiner can normally be reached M-F, 9am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Shawn Decenzo/Primary Examiner, Art Unit 2877